Exhibit 10.2

FORM OF LOCK-UP AGREEMENT

Old National Bancorp

One Main Street

Evansville, Indiana 47708

Ladies and Gentlemen:

In connection with the proposed acquisition (the “Acquisition”) of Anchor
Bancorp, Inc. (“Anchor”) by Old National Bancorp (“ONB”), and in consideration
of Anchor and ONB entering into the Agreement and Plan of Merger dated on or
about [●], 2017, (the “Merger Agreement;” certain terms used herein and not
defined herein are used herein as defined in the Merger Agreement), the receipt
and sufficiency of such consideration being hereby acknowledged and accepted,
and in order to induce ONB to close the Merger, Gentwo LLLP, the undersigned, an
Anchor shareholder who will receive ONB common stock (the “ONB Common Stock”) in
exchange for its Anchor Common Stock, hereby agrees with ONB as follows:

1.    During the period commencing as of the Effective Time specified in the
Merger Agreement and expiring ninety (90) days thereafter, the undersigned will
not:

(a)    offer, sell, contract to sell, pledge or otherwise dispose of, or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition or otherwise) of ONB Common Stock owned by the undersigned or to be
received by the undersigned pursuant to the Merger, or securities owned
beneficially by the undersigned, directly or indirectly, including establishing
or increasing a put equivalent position or liquidating or decreasing a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder with respect to, any ONB Common
Stock;

(b)    enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of ONB Common Stock, whether any such transaction is to be settled by delivery
of ONB Common Stock or other securities, in cash or otherwise;

(c)    make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any ONB Common Stock or any other securities of ONB; or

(d)    publicly disclose an intention to effect any such transaction.

2.    This Lock-Up Agreement will not prohibit general and limited partners of
the undersigned from making (a) bona fide gifts of ONB Common Stock to family
members or family trusts, (b) any transfer of ONB Common Stock for estate
planning purposes to persons immediately related to any of the beneficiaries of
such transferor by blood, marriage or adoption, or any trust solely for the
benefit of such transferor and/or the persons described in the preceding clause,
(c) transfers of ONB Common Stock to any trust, partnership, limited liability
company



--------------------------------------------------------------------------------

or other entity for the direct or indirect benefit of the undersigned or the
immediate family of any of the beneficiaries of the undersigned, or
(d) transfers of ONB Common Stock to any entity directly or indirectly
controlled by or under common control with the undersigned, provided, however,
that with respect to each of the transfers described in clauses (a), (b), (c) or
(d) of this sentence, prior to such transfer, the donee, distributee,
transferee, or the trustee or legal guardian on behalf of any donee, distributee
or transferee agrees in writing to be bound by the terms of this Lock-Up
Agreement. For purposes hereof, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.

3.    The undersigned also agrees and consents to the entry of stop transfer
instructions with ONB as its transfer agent and registrar against the transfer
of the undersigned’s ONB Common Stock, except in compliance with this Lock-Up
Agreement. In furtherance of the foregoing, ONB as its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Agreement.

4.    It is understood that if the Merger Agreement entered into in connection
with the Merger has been terminated without the consummation of the Merger, this
Lock-Up Agreement shall be cancelled and of no further force and effect.

5.    The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

6.    The undersigned understands that ONB will proceed with the Acquisition of
Anchor in reliance on this Lock-Up Agreement. Moreover, the undersigned
understands and agrees that ONB and Anchor are relying upon the accuracy,
completeness, and truth of the undersigned’s representations, warranties,
agreements, and certifications contained in this Lock-Up Agreement.

7.    The parties agree that irreparable damage would occur if this Lock-Up
Agreement is not performed in accordance with the terms hereof and that ONB
shall be entitled to equitable relief, including but not limited to injunctive
relief or specific performance of the terms hereof, in addition to any other
remedy to which it is entitled at law or in equity. If ONB institutes any legal
suit, action or proceeding against the undersigned arising out of this Lock-Up
Agreement, ONB shall be entitled to receive, in addition to all other damages to
which it may be entitled, all costs ONB incurs, including attorneys’ fees and
expenses and court costs.

[Signature Page Follows]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO LOCK-UP AGREEMENT

IN WITNESS WHEREOF, the undersigned has completed this Lock-up Agreement in
connection with the undersigned’s receipt of shares of ONB Common Stock in
connection with the Merger, and authorizes Anchor and ONB to rely on this
Lock-up Agreement as hereinabove described.

Date:                     

 

GENTWO LLLP By:  

 

  Carl Jones, General Partner By:  

 

  Christopher Jones, General Partner OLD NATIONAL BANCORP By:  

 

  Robert G. Jones, Chairman of the Board and   Chief Executive Officer